PER CURIAM.
T.P. appeals from an order finding him in violation of section 806.13, Florida Statutes (1993).
We reluctantly reverse for failure of the trial court to hold an adequate hearing pursuant to Richardson v. State, 246 So.2d 771 (Fla.1971), when the State disclosed for the first time at trial, an alleged confession by the Appellant.1 Although a Richardson violation is no longer per se reversible error, we are unable to conclude beyond a reasonable doubt that the defense was not procedurally prejudiced by the discovery violation. State v. Schopp, 653 So.2d 1016 (Fla.1995).
Accordingly, we REVERSE and REMAND for a new trial.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.

. Of the several Richardson factors which must be addressed, the trial court inquired only as to whether the State's failure to disclose was inadvertent or willful.